Citation Nr: 0913559	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  04-36 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)in 
Manila, the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim seeking recognition as the Veteran's 
surviving spouse for the purpose of establishing basic 
eligibility for VA death benefits.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1941 to July 1946.  
He died in May 1999.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
decisional letter by the Manila RO which declined to reopen 
the appellant's claim seeking VA benefits as the Veteran's 
surviving spouse.  In June 2006, the case was remanded for 
issuance of proper notice and any further development 
suggested by the response to the notice.


FINDINGS OF FACT

1.  An unappealed May 2000 administrative determination found 
that the appellant did not meet the requirements for 
recognition as the Veteran's surviving spouse as she was not 
shown to have been in continuous cohabitation with him from 
the date of the marriage until his death.

2.  Evidence received since the May 2000 determination 
includes affidavits that attest that the appellant was in 
continuous cohabitation with the Veteran; relates to the 
unestablished fact necessary to substantiate her claim for 
recognition as the Veteran's surviving spouse; and raises a 
reasonable possibility of substantiating such claim.

3. A certified copy of a marriage certificate shows that the 
Veteran and the appellant were married in a ceremony before a 
minister in June 1977.

4.  A preponderance of the evidence shows that the appellant 
abandoned the Veteran's domicile; that they did not cohabit 
continuously from the date of their marriage until he died; 
and that the separation was not without fault on her part.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
appellant's claim seeking recognition as the Veteran's 
surviving spouse may be reopened.  38 U.S.C.A. § 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

2.  The appellant is not entitled to recognition as the 
surviving spouse of the Veteran for purposes of basic 
eligibility to VA death benefits.  38 U.S.C.A. §§ 101(3), 
1102, 1304 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1(j), 
3.50, 3.53, 3.205 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

Pursuant to the June 2006 Board Remand, letters in December 
2006 and in January 2008 advised the appellant of the basis 
for the denial of the underlying claim, advised her that new 
and material evidence was required to reopen the claim, and 
advised her of what the evidence needed to show in order for 
the claim to be reopened.  Furthermore, she was advised of 
the information required of her to enable VA to obtain 
evidence in support of her claim, the assistance that VA 
would provide to obtain evidence and information in support 
of her claim, and the evidence that she should submit if she 
did not desire VA to obtain such evidence on her behalf.  
This notice was in substantial compliance with the mandates 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Regardless, as 
this decision reopens the claim, the appellant is not 
prejudiced by any Kent notice defect.

While the appellant did not receive timely notice regarding 
effective dates of awards (Letters after the June 2006 remand 
provided such notice.; see Dingess v. Nicholson, 19 Vet. App. 
473 (2006)), this decision denies the benefit sought.  Hence, 
the matter of notice regarding effective dates is moot; the 
appellant is not prejudiced by such notice defect.  

Regarding VA's duty to assist, the appellant has not 
identified any additional evidence or information which could 
be obtained to substantiate her claim, and the Board is not 
aware that any such evidence or information is outstanding.  
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and 
implementing regulations.  Accordingly, the Board will 
address the merits of the claim.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

New and Material Evidence to Reopen

The unappealed May 2000 administrative determination by the 
RO is final based on the evidence of record at the time.  38 
U.S.C.A. § 7105.  However, if new and material evidence is 
presented or secured with respect to the claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Since this claim to reopen was filed after August 29, 2001, 
the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156(a) applies.  New evidence 
means existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant of the evidence already of record 
when the last final denial of the claim was made, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of reopening a claim the credibility of newly 
received evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

An unappealed May 2000 administrative determination found 
that the appellant did not meet the requirements for 
recognition as the Veteran's surviving spouse as she was not 
shown to have been in continuous cohabitation with him from 
the date of their marriage until he died.  The evidence of 
record and considered at the time of the May 2000 
determination consisted essentially of a copy of the 
appellant's and Veteran's marriage certificate; several 
letters/statements from the Veteran opposing the appellant's 
request for an apportionment of his benefits, as she had left 
the marital home and was living with another man; a copy of 
an August 1987 resolution finding that there was no prima 
facie evidence against the Veteran for attempted 
"parricide"; reports of 1995 field investigations, to 
include a February 1995 investigation of the appellant in the 
course of which she admitted to an extra-marital relationship 
with another man, and indicated that she had no plans to 
reconcile with the Veteran; February and March 2000 field 
investigations and interviews of witnesses J.M.C., M.R.M.; 
and a report of a March 2000 interview of the appellant, at 
which time she retracted her February 1995 statements 
regarding an extra-marital relationship.

Evidence received since the May 2000 administrative 
determination consists essentially of statements and 
affidavits from the appellant, her friends, and her sons 
attesting that she was in continuous cohabitation with the 
Veteran from their marriage until he died, and that she was 
not involved in an extra-marital affair, and a smudged copy 
of a November 1983 report regarding injuries she allegedly 
suffered at the hand of the Veteran.

The statements and affidavits submitted are new as they were 
not of record and previously considered.  They are material, 
because the providers can attest to what they observed or 
were aware of (i.e., that the appellant continuously 
cohabitated with the Veteran from the time of their marriage 
until the time of his death).  Their credibility is presumed 
for purposes of reopening the claim.  Hence, the evidence is 
new and material, warranting reopening of the claim.  

De novo review

The analysis of the appellant's claim now turns to de novo 
review.  The appellant is not prejudiced by the Board's 
proceeding to de novo review without remanding the matter to 
the RO upon reopening.  The appellant has indicated that she 
has no additional evidence to submit, and review of the 
record did not identify any pertinent evidence that remains 
outstanding; consequently, no further development of evidence 
is necessary.  What remains to be addressed on de novo review 
is an assessment of the credibility and probative value of 
the various evidence supporting and against the appellant's 
claim.   As the RO has already [improperly] conducted such 
assessment of the evidence (see September 8, 2008 
supplemental statement of the cases, pp. 8&9) in declining to 
reopen the claim, returning the matter to the RO for 
reassessment of the matter would be pointless.  

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (emphasis added) 
(except where separation was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
the spouse has not remarried.  38 U.S.C.A. § 101(3); 
38 C.F.R. § 3.50(b)(1), 3.53.

A marriage contract shows that the appellant and the Veteran 
entered into a valid marriage; they were wed in an official 
ceremony in June 1977.

In 1994, the Veteran submitted several letters/statements 
opposing the appellant's claim for an apportionment of VA 
benefits, as she had left the marital home and was living 
with another man.  In a December 1994 affidavit, he attested 
that the appellant left the marital home in 1989 to be with 
another man.  He indicated that for many months he had tried 
to reconcile, but that she adamantly refused.  He stated that 
since 1993 he had been living in a common-law relationship 
with another woman because he was sickly and needed someone 
to take care of him.

In the course of a February 1995 field investigation two of 
the appellant's roommates denied knowing of the appellant's 
paramour.  The field investigator assessed the denials as not 
credible (they appeared deceitful).  In the course of a 
February 1995 investigation the appellant admitted to an 
extra-marital relationship with another man, and that she had 
no plans to reconcile with the Veteran.  She stated that she 
left the marital home because the Veteran was jealous and had 
treated her cruelly.

In a May 1995 deposition, R. M., the son of the appellant and 
the Veteran attested that his mother [the appellant] was in 
an extra-marital affair with another man.

In a June 1999 claim for VA death benefits, the appellant 
indicated that she had not continuously lived with the 
Veteran from their marriage until he died because he lived 
with another woman.  In an October 1999 statement, she 
claimed that she and the Veteran had reconciled and lived 
under the same roof from October 1998 until he died.

In the course of January 2000 field investigations, the 
Veteran's daughters (from an earlier marriage to a spouse who 
was deceased) attested that the appellant and the Veteran had 
not reconciled; that there was no problem on the Veteran's 
part that contributed to his and the appellant's separation; 
and that the appellant was in a common-law relationship with 
another man.  The field examiner found them to be truthful 
and credible.

In the course of the March 2000 field investigation, the 
appellant retracted her February 1995 statements regarding an 
extra-marital relationship; she indicated that at the time 
she was under tremendous pressure and cruelty on the part of 
the Veteran and felt as if she had to falsely admit to such.

In the course of the March 2000 field investigation the 
appellant's son, R. M., stated that his mother had left the 
marital home [of the Veteran] when he was young and lived 
with another man.  He indicated that it was he who tended to 
his father in his illness preceding his death.  He stated 
that the appellant did not return to the marital home to 
reside until after the Veteran's death.

With her January 2004 claim to reopen the appellant submitted 
affidavits from herself and her two sons attesting that she 
and the Veteran had reconciled and that she lived with them 
until the Veteran died.  They also indicated that it was 
untrue that the appellant had an extra-marital affair.  An 
October 2004 affidavit from N.A.O., a neighbor, attests that 
the appellant and the Veteran had in fact reconciled and had 
cohabited continuously from October 1998 until the Veteran 
died.  An October 2004 affidavit from B.S.P. (who had 
previously been identified as the appellant's paramour), 
attests that he and the appellant did not have an extra-
marital relationship.  January and March 2007 affidavits from 
the appellant's sons and sister, respectively, attest that 
the Veteran and the appellant had reconciled and lived 
together until he died.

It is not in dispute that the appellant was the Veteran's 
spouse at the time of his death; the marriage contract in the 
record shows that they entered into a valid marital 
relationship, and there is nothing in the record showing that 
it was officially terminated.  However, to establish herself 
as the Veteran's surviving spouse for VA death benefits 
purposes, the appellant must also show that she had lived 
with the Veteran continuously from their marriage until he 
died (except where there was a separation which was due to 
the misconduct of, or procured by, the veteran without the 
fault of the spouse) (emphasis added).

The evidence of record shows, and at this point it does not 
appear in dispute, that the appellant left the Veteran's 
marital home in or around 1990.  What has been placed in 
dispute is whether their separation was due to fault on her 
part, and whether they had reconciled (and resumed cohabiting 
until the Veteran died).  

The record contains both evidence that supports the 
appellant's allegations and evidence against her allegations 
on both these points.  The credibility of statements "can be 
impeached by a showing of interest, bias, inconsistent 
statements, or to a certain extent, bad character.  

The evidence supporting the appellant's claim includes her 
own explanations as to why she left the marital home (and 
stayed away), i.e., that the Veteran was abusive and then 
entered into a common law relationship with another woman, 
and her assertions that she did not enter into an 
extramarital relationship with another man.  It also includes 
statements supporting her claim by roommates, her sons, her 
sister, a neighbor, and the alleged paramour, and evidence 
she had submitted to the effect that there was marital 
discord between her and the Veteran.  

The evidence against the appellant's claim includes her own 
earlier admission on VA field investigation, accounts by the 
Veteran and his daughters from a prior marriage, earlier 
statements by their son, R.M,. and reports of VA field 
investigators in 1995 (in connection with an apportionment 
claim by the appellant) and in 1999-2000 (in connection with 
her cause of death claim).   

Addressing first the credibility and probative value of the 
statements by and on behalf of the appellant in pursuit of 
this claim, the Board notes that although self-serving 
statements are to be expected in connection with claims, and 
such statements are not necessarily suspect, the Board may 
properly consider the personal interest a claimant has in his 
or her own case.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [interest may affect the credibility of testimony].  

To the extent that any recent statements by or on behalf of 
the appellant may suggest that she and the Veteran had been 
in continuous cohabitation from their marriage until he died 
(i.e., that they had never lived separately), such statements 
are totally inconsistent with her claim for apportionment in 
the mid-1990's, are incredible, and have no probative value.  
It is incontrovertibly established by the record that, at 
least for some period of time after they married, the Veteran 
and the appellant lived apart.
The analysis proceeds to the question of whether their 
separation was due to the misconduct of, or procured by, the 
Veteran without the fault of the spouse (i.e., the 
appellant).  The appellant has alleged that she was forced to 
leave the Veteran because he was always abusive toward her.  
The evidence tends to support that relations in the 
appellant's and the Veteran's marital home were strained; 
their son has attested that there was constant strife.  It 
may reasonably be assumed that there was some abusive 
behavior on the Veteran's part.  It is also not in dispute 
that at some time after the appellant left the Veteran's 
home, he entered into a common law relationship with another 
woman (Although the Board also has no reason to doubt the 
explanation by the Veteran, and others, that initially the 
other woman came to cohabit with him because he was sickly 
and needed assistance in the home and with his children, and 
that the conjugal nature of the relationship ensued only 
after some period of time.).  However, to establish surviving 
spouse status where the claimant and the Veteran were 
separated, the claimant must also show that there was no 
fault on her part.  On that point, the preponderance of the 
evidence is against the appellant.  Statements by the Veteran 
and his daughters in the mid-1990's alleging, and expressing 
awareness, that the appellant was frequently away from home, 
and had a paramour; the appellant's own acknowledgement to a 
VA field investigator that she had a paramour (and would not 
return to cohabit with the Veteran); the field investigators' 
interviews and observations/impressions (including that 
accounts by the appellant's roommates to the effect that they 
were unaware of the appellant's paramour were deceitful); and 
the account by the appellant's  son that when he and his 
brother were visiting with the appellant they spied sexual 
activity by the appellant and her paramour are not impeached 
and overcome by the more recent denials by the appellant that 
her relationship with the alleged paramour was romantic and 
insistence on her part that the relationship was platonic or 
of a business nature or by the supporting statements by the 
alleged paramour, the earlier statements by the appellant's 
roommates, or the statements by the appellant's sisters.  The 
recent supporting statements are clearly at the behest of the 
appellant, whose pursuit is compensation-driven.  Her own 
denial of a romantic relationship is at clear odds with her 
earlier explicit account of the relationship to a field 
investigator, and is not credible.  And the unawareness of 
her roommates (in 1995) that the appellant had a paramour was 
deemed deceitful at the time (and at any rate would preclude 
that such existed).  Consequently, the Board finds that the 
appellant not without fault in her separation from the 
Veteran.

There remains for consideration whether for any significant 
period of time prior to his death the appellant and the 
Veteran had reconciled, resumed co-habiting, and did so until 
he died.  The preponderance of the evidence is against such a 
finding.  The Board finds especially persuasive in this 
matter the February 2000 account by the son of the appellant 
and the Veteran indicating that contrary to assertions by the 
appellant, she had not returned to their home to live until 
after the Veteran died, and that contrary to the assertions 
by the appellant, it was he, and not the appellant who tended 
to the Veteran when he was dying.  The more recent accounts 
by the son, the appellant's sisters, and neighbors to the 
effect that the appellant and the Veteran had reconciled and 
lived together until his death were solicited by the 
appellant in conjunction with her attempts to secure 
compensation, and lack the probative value of the more 
contemporaneous accounts by the son regarding the 
circumstances preceding the Veteran's death.  Finally, the 
Board notes that the fact that the informant listed on the 
Veteran's death certificate is the Veteran's daughter, and 
not the appellant, does not support her allegation that she 
attended to the Veteran in his terminal stage.  

As it is not shown that the appellant and the Veteran 
continuously cohabited from their marriage until the Veteran 
died, or that their separation was due to misconduct or 
procured by the Veteran without her fault, a threshold legal 
requirement for establishing that she is his surviving spouse 
for purposes of establishing basic eligibility to VA death 
benefits is not met.  




ORDER

The appeal to reopen a claim seeking recognition as the 
Veteran's surviving spouse for the purpose of establishing 
basic eligibility to VA death benefits is granted; but 
surviving spouse status is denied on de novo review.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


